Citation Nr: 1510196	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, N.W., and J.W.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to August 1969 and from March 1972 to February 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied service connection for residuals of a right arm injury.

In August 2008, the Veteran, with his wife and son, testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2009, June 2011, December 2012, May 2013, and March 2014, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran sustained a residual, chronic disability due to right arm vein and artery removal (antecubital and radial veins and radial artery).


CONCLUSION OF LAW

The criteria for service connection for residuals of right arm vein and artery removal (antecubital and radial veins and radial artery) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2005, a VCAA letter was issued to the Veteran with regard to his service connection claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id; but see VAOPGCPREC 1-2004; 

With regard to the requirement of notice with respect to the degree of disability and the effective date of the award as required by Dingess, notice was not provided until April 2006.  However, the untimely notice did not create any unfair prejudice because the preponderance of the evidence is against the claim of service connection.  Indeed, for this reason, any questions as to the appropriate disability rating or effective date to be assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to these notification letters, the Veteran has been afforded a personal hearing in connection with this appeal.  During an August 2008 hearing before the undersigned Veterans Law Judge, the evidence needed to substantiate his claim was discussed and this issue has been remanded multiple times to ensure proper development.  See e.g. Transcript at pages 17; see e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records identified.  There is no indication of relevant, outstanding records which would support the Veteran's claim of service connection.

As will be discussed in detail below, the Veteran has undergone VA examinations pertaining to the claimed right arm condition.  There is no argument or indication that the collective examinations or opinions are inadequate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran contends that he has residual right arm nerve and muscle weakness due to treatment for an infection in his right arm while in service.  See 07/01/2004 VBMS entry, Correspondence at 2; see 10/03/2005 VBMS entry, Correspondence at 2.  

Service records show that the Veteran had an infection in his right arm while being treated for July 1988 motor vehicle accident (MVA) injuries.  He developed a septic infection involving his right radial artery and vein.  On July 19, 1988, the Veteran underwent stripping of the infected forearm artery and vein from his right arm.  The infection was caused by intravenous needle placement and resulted in removal of his antecubital and radial veins and radial artery from his right arm.  A pathology report dated 22 July 1988 describes multiple specimens obtained on 19 July 1988 that include two segments of the right radial artery, one segment of the right antecubital vein, and skin from the right radial arterial line site.  The microscopic diagnoses included partial resection of the right antecubital vein and right radial artery and vein, thrombosis and acute phlebitis.  An August 1988 discharge summary shows that a 10 to 12 centimeter segment of the Veteran's right radial artery was stripped out.  See 04/10/2014 VBMS entries, STR-Medical (tabbed with hearts).  

Service treatment records do not show any residual neurological abnormality in his right arm.  See 04/10/2014 VBMS entries, STR-Medical (tabbed with heart), August 1990 separation examination report at 27.  However, he reports having residual nerve and muscle weakness in his right arm.  See 07/27/2007 VBMS entry, VA examination - July 2007 VA examination report; 08/27/2008 VBMS entry, Hearing Testimony; 08/11/2009 VBMS entry, Correspondence.  

In February 2007, the Veteran underwent a full neurological examination of his right upper extremity as part of a VA spine examination.  No neurological abnormalities were found at that time.  See 05/15/2007 VBMS entry.

In July 2007, the Veteran underwent another VA examination wherein the examiner indicated the following impressions:  subjective complaints of weakness and numbness of the upper extremities related to a motor vehicle accident and cervical spine degeneration; today's neurological examination was completely intact; right arm condition refers to nerve injury from the auto accident and residuals infection of the catheter in the arm and the subsequent tissue debridement; and, he was neurologically intact today and the radial pulse is absent.  See 07/26/2007 VBMS entry, VA examination.  

In the March 2009 Remand, the Board found that the impressions noted were confusing and contradictory in nature.  While the examiner found that the neurological examination was intact, he also found that radial pulses were absent and appeared to reference a right arm nerve injury.  Moreover, it was unclear whether the examiner was entering findings of a disability or simply restating the Veteran's reported symptoms. Finally, it was unclear whether the examiner was providing a nexus opinion or simply restating the Veteran's allegations.  Consequently, the Board found that a new examination and opinion was required.  See 03/27/2009 VBMS entry, Board Remand.

In January 2010, the VA examiner stated that the Veteran had right carpal tunnel syndrome and it was related to age and repetitive activity.  See 01/19/2010 VBMS entry, VA examination.

A May 2012 VA examiner reviewed the records and expressed a negative opinion.  While the examiner recited the Veteran's medical treatment history, he did not adequately explain why such history supported his opinion.  See 07/30/2009 VBMS entry, VA examination.

Neither the January 2010 or May 2012 reports considered the Veteran's complaints of neurological abnormalities in his right arm, as opposed to his wrist or hand.

As the medical opinions of record did not address complaints of neurological disorders in his right arm, further neurological examination was ordered to determine whether there is an underlying pathology for the Veteran's subjective complaints of decreased sensation and numbness in his right arm.  See 12/05/2012 VBMS entry, BVA Decision - December 2012 Board Remand.

A January 2013 VA examiner noted review of a pathology report dated 18 July 1988 indicating that 3 pieces of skin hair bearing tissue as a consequence of debridement of the right arm were examined.  Acute inflammatory changes were noted.  The VA examiner commented that there was no evidence of arteries and/or veins removed from the Veteran's arm that should have been noted on the pathology report since all tissue needs to be evaluated.  Upon clinical evaluation and review of diagnostic tests, the VA examiner opined that the Veteran did not have diagnosed right upper extremity neurological disability.  See 01/11/2013 VBMS entry, VA 21-2507a Request for Physical Examination.  

However, in the May 2013 Board Remand, it was determined that the VA examiner evidently did not review the relevant records and the Board found that it could not rely on the opinion.  It was pointed out that service treatment records showed that the Veteran underwent surgical stripping of his infected forearm artery and vein of his right arm on July 19, 1988.  A pathology record three days later described analysis of specimens from that procedure.  Thus, the Board concluded that the VA examiner's opinion relied on inaccurate information and required further clarification prior to Board consideration of the Veteran's claim.  See 05/13/2013 VBMS entry, BVA Decision.

In a June 2013 Examination Note, the VA examiner found "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic disease or its residuals."  See 10/07/2013 VBMS entry, Medical Treatment Record - Government Facility.  As the examiner did not comment on the Veteran's earlier diagnosed right carpal tunnel syndrome and whether the prior diagnosis had resolved, the Board remanded for further opinion.  See 03/13/2014 VBMS entry, March 2014 Board Remand.  

In an April 2014 VA addendum opinion, the examiner stated that there is evidence of resection of a segment of the radial artery and vein and the antecubital artery after the Veteran developed thrombophlebitis in his IV injection site during his hospitalization in 1988.  However, the examiner found that current examination, EMG and circulatory studies demonstrate normal nerve conduction and normal flow/circulation of the extremity.  Thus, the examiner concluded that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic disease, a disability or its residuals.  An EMG is normal therefore diagnosis of carpal tunnel syndrome cannot be sustained.  The examiner stated that there was no objective grounds for this diagnosis in the past nor in the present, therefore speaking of its whereabouts will be based on speculation.  The examiner stated that no medical opinion can be rendered as no condition is diagnosed.  See 05/31/2014 VBMS entry, C&P Exam.  

Based on review of the record, it is clear that subsequent to his in-service MVA and as a result of his injuries, the Veteran underwent resection of a segment of the radial artery and vein and the antecubital artery.  The Board finds, however, that the preponderance of the evidence is against a finding of a resulting chronic disability affecting the right arm as a result of this procedure.  As detailed above, multiple opinions were proffered as to whether the Veteran had a chronic disability affecting the right arm.  As explained in the April 2014 opinion, EMG and circulatory studies demonstrate normal nerve conduction and normal flow/circulation of the extremity; thus, there is insufficient evidence to warrant a diagnosis of a chronic disability.  The Board's finds such opinion is probative to the Veteran's claim as it was based on examination of the Veteran and review of the voluminous claims folder, to include the service treatment records.  Moreover, the VA examiner provided a clear rationale in support of the negative etiological opinion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion and the fact that it was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Veteran has not otherwise submitted any post-service medical evidence which contradicts the finding of the VA examiner.  A Veteran's belief that he is entitled to some sort of benefit simply because he had symptoms or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic disability affecting the right arm as a result of the in-service procedure, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer at 225.  Without competent evidence of a chronic right arm disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a right arm disability that is due to service.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his right arm, and the Board finds his assertions of symptoms to be credible.  However, he is not competent to provide an opinion of a current disability.  The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, none of these criteria are met here.

As previously discussed, the Veteran's lay contentions has been considered by the Board and were considered by VA examiners.  The Veteran's contentions of a chronic disability are outweighed by the lack of objective clinical findings. 

In the absence of a diagnosed chronic disability associated with the right arm, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


